Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 05/23/2022. In virtue of this communication, claims 1-5, 21, 24-31, 34-39 filled on 05/23/2022 are currently pending in the instant application.
Claim 6-20, 22-23, 32-33 have been canceled.

Response to Arguments 
Applicant’s arguments with respect to claims 1-5, 21, 24-29, 30-31 and 38-39 have been considered:
-With regard to rejection under USC 103 of claims 1-5, 21, 24-29, the rejection is withdrawn in view of the amendment filed on 05/23/2022.
- With regard to rejection under USC 103 of claims 30-31 and 38-39, the arguments are not persuasive.
	Argument : On pages 10-11 Applicant argued Grosz is completely silent with respect to any recitation of “patches” nor an idea of “saliency.” The sole recitation in Grosz is included as part of a definition involving other features, e.g., “as used herein, the phrases “feature extraction,’ ‘image analysis,’ and ‘photo analysis’ are used interchangeably to refer to an automated software and/or hardware process by which important features or salient features of the images are identified, separated from background, extracted, and analyzed.” Grosz, [0108]. Rather, Grosz is limited to a technique to locating photos. Claim 30, however, recites “generating ... salient patches by removing non- structured patches from patches generated from an original image.” In an example taken from the subject Application, “Qualitatively, salient patches are those disposed in an area with color variability or an appreciable gradient.” Application, [0084]. “In other words, flat, non-structured patches are much more tolerant to their correspondences, so extensively searching for the best one does not contribute to finding meaningful symmetries in the structured parts of the image.” /d. “Thus, the random sampling stage can be focused on patches that are salient.” /d. This functionality is simply not possible in the asserted combination of references.

Response : Examiner respectfully disagrees with above arguments. Examiner notes the combination of Quan as modified by Liu as modified by Grosz discloses the above argued limitation. Examiner respectfully notes Grosz discloses applying the Saliency filter and filtering the areas that are not relevant by cropping it out. The non-relevant area is the area that face does not exist and the filter apply would be consider non-structural as it does not have any specific structure. In addition, in response to Applicant’s argument regarding Grosz being silent and not having an ide of Saliency. Examiner notes the Grosz ¶[0187] discloses Saliency filter, which filters the image. Therefore, there are patches being used to apply the filter. The filter removes the area that is non-relevant (not having the face), which would be interpreted as non-structural patch for filtering as the non-relevant areas (areas not having the face) are non-structural (they do not have any specific structure).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 30-31, 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Quan et al. (US 2013/0011069), in view of Liu et al. (US2015/0145862), further in view of Grosz et al. (US 2014/0193047).

As per claim 30, a system comprising: a processing system; and a computer-readable storage medium having instructions stored thereon that, responsive to execution by the processing system, causes the processing system to perform operations including: (Refer to Quan figure 1, ¶[0013] and ¶[0034].) 
“detecting multiple local symmetries in an original image, each of the multiple local symmetries corresponding to a point-based relationship between three or more said salient patches ;”(Quan, ¶[0034-0035] disclose the system 100 includes an image processor 110 that receives raw input images 120 and produces modeled images 130 of architectural structures (or shapes).a repetitive pattern detection component 140 is provided to facilitate generation of the images 120 by the image processor 110.[0036] discloses The repetitive pattern detection component 140 can include multiple stages of processing. For example, one stage samples and clusters sampling patches and accumulates the transformation among patches in transform space. ¶[0073] Start with a set of uniform random sampling points in the image region. Then, the SIFT descriptor is computed for each of the sampling points. The sampling points are then clustered to retain a few of the highest clusters to create the sets of similar sampling points. For each set of similar points, use a Hough transform to yield an estimation of the rotation center by computing a circle center of three points.)
 “clustering the multiple local symmetries into multiple symmetry clusters based on transformations; generating a global symmetry of the original image based on the multiple symmetry clusters;” (Quan, ¶[0011] discloses detect repetitive patterns and symmetry patterns in images to facilitate architectural modeling. clustering the actual repetitive patterns from sub-group domains into aggregated group domains by using information from a transformation domain and a spatial domain. ¶[0046] discloses the repetitive patterns in small-scale are clustered into large repetitive patterns by using information from transformation domain and spatial domain. ¶[0054] discloses clustering process is employed to classify small repetitive patterns into repetitive pattern groups. Further Quan discloses  “generation global symmetry based on multiple symmetry” ¶ [0036], discloses aggregating small repetitive patterns into large repetitive patterns.)
Further Quan discloses “Outputting the global symmetry.” (Quan, figure 1, section 130 and ¶[0034] and ¶[0036] discloses such systems and methods that execute the repetitive pattern component 140 can be employed for improving the performance of city modeling which require accurate facade analysis, further see figure 2.)
However Quan is silent on the following which would have been obvious in view of Liu from similar field of endeavor “comparable transformations” (Refer to Liu ¶[0033] discloses a patch matching technique may be employed by the texture pattern discovery module 114 to allow explicit modeling of the relative transformation between patches in the image data 108. The patch matching techniques, for instance, may support a search for "k" nearest neighbors with extensions to address rotations, scales, and other transforms such as homographies. Further ¶[0039] discloses If the adjacent patch offers a matching cost better than the worst distance and is not in the list, this is propagated from the adjacent patch and inserted into the list. After looping through this technique "k" times, the list is sorted by the texture pattern discovery module 114 and the "k" best candidates are kept.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Liu technique of image processing into Quan technique to provide the known and expected uses and benefits of Liu technique over image modeling technique of Quan. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement.
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Liu to Quan in order to locate patterns of textures in image data. (Refer to Liu paragraph [0001].)

“generating salient patches” Quan discloses identified salient peaks using Gaussian filters to iteratively smooth the AC function However Quan as modified by Liu is silent on the following which would have been obvious in view of Grosz from similar field of endeavor “generating salient patches by removing non-structured patches from patches generated from an original image;” (Refer to Grosz, ¶[0187] discloses by applying saliency filters, a bounding box may be drawn around a focus of an image. Thus, if the relevant faces or objects are located on the sides of the image, the image may be zoomed or cropped to highlight the identified relevant area. The photo analysis processes may further include identifying images with an incorrect orientation, identifying images with incorrect color, brightness or contract, and/or identifying images with red-eye.)
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to combine Grosz technique of using Saliency filter into Quan as modified by Liu technique to provide the known and expected uses and benefits of Grosz technique over image modeling technique of Quan as modified by Liu. The proposed combination would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate Grosz to Quan as modified by Liu in order to provide better image analysis ,correction, and modification in less time . (Refer to Grosz paragraph [0005].)

As per claim 31, in view of claim 30, Quan as modified by Liu as modified by Grosz further discloses “wherein symmetries captured by respective said symmetry clusters have a larger scale than symmetries captured by respective said local symmetries within the respective said symmetry clusters.” (Examiner notes clustering multiple local symmetries make a larger symmetry than a local symmetry. Qaun ¶[0011] and ¶[0036].)

As per claim 38, in view of claim 31, Quan as modified by Liu as modified by Grosz further discloses “associating the global symmetry with individual pixels of the original image to produce pixel-to- global symmetry associations.”  (Quan, ¶ [0038], discloses the symmetry detection component 150 first detects Harris corner points to sample the image 120 and generate similarity maps for each of the sampling points. Through the construction of transform lattice in the space of pair-wise transformations, the component 150 clusters the image lattices and transforms lattices to obtain multiple repetitive patterns of arbitrary shapes. ¶ [0047], discloses Harris corners are suitable for sampling because of the proven stability in detection. For each sampling point, compute a similarity map between a patch of width w centered at the corner point and each pixel in the texture, using a similarity measurement such as the sum of squared difference (SSD). Using a mode seeking method, e.g., a mean-shift method, locate stationary points of the similarity map from the modes of the density map. These stationary points are potential similar points of the sampling point.)

As per claim 39, in view of claim 38, Quan as modified by Liu as modified by Grosz further discloses “manipulating the original image to produce a manipulated image under constraints imposed by the pixel-to-global symmetry associations.” (Quan, ¶ [0048], discloses Employ the pairs of the stationary points and the sampling point, and for each pair (or substantially each pair), compute a translation and map it onto a 2D plane, which is the transform space of 2D translations. This 2D transform space can be represented by a 2D array as an accumulator to receive the computed translations from the pairs. A mode seeking method such as the mean-shift can used to compute the mode points, which are used to fit a rectangular grid referred to as a lattice through the origin of the transform space. Estimate the nx and ny, which is the number of points on the lattice along x-axis and y-axis, respectively. Further ¶[0094] discloses given an original exemplar region R.sub.e with layout L.sub.ai and a synthetical layout L.sub.as, synthesize the texture of the region R.sub.s. Consider the one dimensional horizontal case then extend to the general case. When the length of the synthesized region l.sub.rs is less than that of the original region l.sub.ro, it is a shrinking operation. When l.sub.rs is larger than lro, it is an extension operation. For a horizontal exemplar region R.sub.he, partition the region with vertical boundaries of the bounding boxes of objects. The area between two neighboring objects S.sub.x and S.sub.y is the buffer region Br.sub.xy. For each pixel position t on the top of the strip and each pixel position b on the bottom of the strip, compute a separating path c.sub.b.sup.t. Pre-compute paths for the possible combination of pixel positions. Each path c.sub.b.sup.t separates the buffer Br into Br.sub.left and Br.sub.right. One goal is to determine the cut position x and the connecting position y to shrink the original region.)


Allowable Subject Matter
                 
Claims 1-5, 21, 24-29, 34-37 are allowed. 
A statement indicating reasons for allowable subject matter follows:  the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 

Regarding independent claim 1, the prior art of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A method implemented by at least one computing device, the method comprising: generating, by the at least one computing device, salient patches by filtering patches from an original image using a saliency filter, the saliency filter utilizing a saliency metric based on an amount of visual structure corresponding to the patches, the saliency metric defined based on difference between a respective said patch and at least one derivative patch; detecting, by the at least one computing device, multiple local symmetries in the original image, each of the multiple local symmetries corresponding to a point- based relationship between three or more said salient patches of the original image; generating, by the at least one computing device, a global symmetry of the original image based on the multiple local symmetries; and outputting, by the at least one computing device, the global symmetry.” as recited in the independent claim 1.

Regarding independent claim 34, the prior art of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “ In a digital medium environment, one or more computer-readable storage media having instructions stored thereon that, responsive to execution by a processing system, causes the processing system to perform operations including: generating salient patches by filtering patches from an original image using a saliency filter, the saliency filter employing a saliency metric defined based on a difference between a respective said patch and at least one derivative patch; detecting multiple local symmetries in the original image, each of the multiple local symmetries corresponding to a point-based relationship between three or more of the salient patches of the original image; generating a global symmetry of the original image based on the detected multiple local symmetries; and outputting the global symmetry.”, as recited in the independent claim 34.
Dependent Claims are allowed due to their dependency on the above-noted independent claims.

				Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661